           Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 1 of 6



Mathew K. Higbee (Pro Hac Vice)
Naomi Sarega (Pro Hac Vice)
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8352
(714) 597-6729 facsimile
Email: mhigbee@higbeeassociates.com
nsarega@higbeeassociates.com

Gregory P. Howard
DONOVAN O’CONNOR & DODIG
116 South St.,
Bennington, VT 05201
(802) 442-3233
gph@docatty.com
Attorneys for Defendant/Counterclaim Plaintiff,
ADLIFE MARKETING
& COMMUNICATIONS CO., INC.,


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 MYWEBGROCER, INC.,                               Civil Action No. 5:16-CV-00310-GWE

                       Plaintiff and              DEFENDANT’S EXPEDITED MOTION TO
                                                  EXTEND THE NON-EXPERT
 Counterclaim Defendant,                          DEPOSITION DEADLINE 30 DAYS TO
                                                  ALLOW THE PARTIES TO CONDUCT A
 v.                                               SETTLEMENT CONFERENCE

 ADLIFE MARKETING &                               Filed Concurrently:
 COMMUNICATIONS CO., INC.,
                                                   1. Declaration of Naomi M. Sarega
                           Defendant and
 Counterclaim Plaintiff.




         DEFENDANT’S EXPEDITED MOTION TO EXTEND THE NON-EXPERT

                             DEPOSITION DEADLINE BY 30 DAYS

        Pursuant to Local Rules 7(a)(2) and 26(c), and Fed. R. Civ. P. 16(b), Defendant and

 Counterclaim Plaintiff Adlife Marketing & Communication Co. Inc. (“Adlife”) hereby moves for


                                                    1
                                                        EXPEDITED MOTION
                                                                    DEPOSITION
                                                                         TO EXTEND
                                                                               DEADLINE
                                                                                   THE NON-EXPERT
                                                                                        BY 30 DAYS
           Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 2 of 6



an Order extending the deadline for non-expert depositions by 30 days November 14, 2018 to

allow for the parties to conduct a settlement conference with the Court. For the reasons explained

below, Adlife’s motion should be GRANTED.

I.     INTRODUCTION

       Defendant and Counterclaim Plaintiff, Adlife Marketing & Communication Co. Inc.

(“Adlife”) asks the court for a brief extension of the deadline for non-expert depositions by 30

days to November 14, 2018 to allow for the parties to conduct a settlement conference. The

current deadline for non-expert depositions is October 15. This request is made in effort to

possibly save both parties considerable time and money conducting depositions that may

prove unnecessary if the settlement conference is successful. This motion is brought pursuant to

Federal Rule 16(b)(4) which provides that a scheduling order may be modified “for good cause

and with the judge's consent."

       On or about July 19, 2018, Adlife noticed the deposition of four MyWebGrocer

witnesses; three executives and a designated corporate representative of MyWebGrocer under

Fed. R. Civ. P. 30(b)(6). Declaration of Naomi M. Sarega (“Sarega Decl.”) ¶ 2. MyWebGrocer

subsequently filed for a protective order and those depositions were continued indefinitely. See

Dkt. 62.

       On August 8, 2018, counsel for the parties attended a telephonic hearing with the Court to

discuss, among other things, the pending discovery motions and an adjustment of the discovery

deadlines. During the hearing, the Court also offered to conduct a settlement conference. On

August 14, 2018, the parties entered into a stipulated amended discovery schedule, which set the

deadline for non-expert depositions to October 15, 2018. See Dkt, 73.

       Subsequently, the parties exchanged written discovery and MyWebGrocer served its

responses to Adlife’s discovery requests on September 27, 2018. Sarega Decl. ¶ 5.
                                                     2
                                                         EXPEDITED MOTION
                                                                     DEPOSITION
                                                                          TO EXTEND
                                                                                DEADLINE
                                                                                    THE NON-EXPERT
                                                                                         BY 30 DAYS
            Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 3 of 6



       After reviewing the discovery requests, Adlife decided to proceed with only two of the

previously noticed depositions. Sarega Decl. ¶ 6. On October 5, 2018 Adlife’s counsel contacted

counsel for MyWebGrocer to arrange for the depositions on or before the deadline and to inquire

as to available dates for a potential settlement conference. Sarega Decl. ¶ 7.

       On October 8, 2018, counsel for MyWebGrocer also provided a list of dates for a

potential settlement conference. After reviewing the list of proposed dates, it became clear that

any mutually agreeable dates for a settlement conference would be during the last days of

October, and after the deposition cutoff date. Sarega Decl. ¶ 12.

       Counsel for Adlife requested that counsel for MyWebGrocer stipulate to briefly extend

the non-expert deposition cutoff so that the parties might attend the settlement conference and try

and resolve the case without incurring the additional expense and inconvenience associated with

the depositions. Sarega Decl. ¶ 13.

       Counsel for MyWebGrocer refused. Sarega Decl. ¶ 14.

       As explained below, good cause exists to allow a brief 30-day extension of the non-expert

deposition deadline to allow the parties the opportunity to attend the settlement conference and

potentially resolve the case before investing more litigation resources into this matter.

II.    “Good Cause” Exists To Extend The Deposition Deadline To Allow The Parties To
       Attend The Settlement Conference Without Wasting Resources.

       Federal Rule 16(b), which governs scheduling orders issued by a court, provides that a

schedule may be modified “for good cause and with the judge's consent." Fed. R. Civ. P.

16(b)(4).

       In this case, Adlife has good cause for requesting the modification because the parties

have agreed to attend a settlement conference before the Court and have agreed on potential

dates at the end of October, but after the currently scheduled October 15 deposition deadline.


                                                      3
                                                           EXPEDITED MOTION
                                                                       DEPOSITION
                                                                            TO EXTEND
                                                                                  DEADLINE
                                                                                      THE NON-EXPERT
                                                                                           BY 30 DAYS
          Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 4 of 6



       Counsel for Adlife originally offered the dates of October 11 through 15 to

MyWebGrocer for the two depositions. Counsel for Adlife also stated that it was willing to

conduct one or both depositions on the weekend in order to accommodate MyWebGrocer’s

schedule. Sarega Decl. ¶ 8. Counsel for MyWebGrocer responded that the two deponents would

be available on Friday October 12 and Monday October 15, respectively. Because Adlife and its

counsel are located out of state, the dates proposed by MyWebGrocer would require Adlife’s

counsel to travel to Vermont on Thursday, October 11, conduct one deposition on October 12,

arrange for lodging, meals, and transportation for the weekend, conduct the second deposition on

Monday, October 15, and return five days later on Tuesday, October 16. Sarega Decl. ¶ 9.

       Subsequently, Adlife’s counsel telephoned MyWebGrocer’s counsel to see if the

depositions could be scheduled for consecutive days and offered Thursday, October 11 and

Friday, October 12, or Monday, October 15 and, upon stipulation of MyWebGrocer, Tuesday,

October 16. Sarega Decl. ¶ 10.

       Counsel for MyWebGrocer refused. Sarega Decl. ¶ 11.

       If Adlife were to move forward with the depositions as currently scheduled, it would

incur significant time and expense which would be reflected in its settlement posture and would

likely reduce the prospects of resolving the case at the settlement conference. Sarega Decl. ¶ 15.

Additionally, MyWebGrocer would not be prejudiced with the brief extension. Quite the

opposite, the brief extension would minimize the disruption to MyWebGrocer of having two of

its executives deposed, and the depositions might be avoided all together if the parties are able to

settle at the conference. Sarega Decl. ¶ 16.

        Thus, good cause exists to allow for the brief extension because it would allow the

parties to conserve litigation resources prior to the settlement conference and would minimize

the disruption to both parties.
                                                     4
                                                          EXPEDITED MOTION
                                                                      DEPOSITION
                                                                           TO EXTEND
                                                                                 DEADLINE
                                                                                     THE NON-EXPERT
                                                                                          BY 30 DAYS
          Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 5 of 6



III.   Conclusion

       In conclusion, Defendant and Counterclaim Plaintiff Adlife Marketing & Communication

Co. Inc. respectfully requests that the Court extend the deadline for non-expert depositions to

November 14, 2018.



Dated: October 9, 2018                               Respectfully submitted,

                                                     /s/ Mathew K. Higbee_______
                                                     Mathew K. Higbee, Esq.
                                                     Naomi M. Sarega, Esq.
                                                     HIGBEE & ASSOCIATES
                                                     1504 Brookhollow Dr., Ste 112
                                                     Santa Ana, CA 92705-5418
                                                     (714) 617-8349
                                                     (714) 597-6559 facsimile
                                                     mhigbee@higbeeassociates.com
                                                     nsarega@higbeeassociates.com

                                                     /s/ Gregory P. Howard
                                                     Gregory P. Howard
                                                     Donovan O’Connor & Dodig, LLP
                                                     116 South St.
                                                     Bennington, VT 05201
                                                     (802) 442-3233
                                                     gph@docatty.com
                                                     Attorneys for Defendant/ Counterclaim
                                                     Plaintiff




                                                     5
                                                          EXPEDITED MOTION
                                                                      DEPOSITION
                                                                           TO EXTEND
                                                                                 DEADLINE
                                                                                     THE NON-EXPERT
                                                                                          BY 30 DAYS
          Case 5:16-cv-00310-gwc Document 78 Filed 10/09/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
electronically filing with the Clerk of the Court using CM/ECF on this 9th day of October,
2018, on all counsel or parties of record on the service list below.


                                                      /s/ Ryan E. Carreon
                                                      Ryan E. Carreon



                                         SERVICE LIST

Matthew S. Borick
mborick@drm.com
Cathleen E. Stadecker
cstadecker@drm.com
Peter Kunin
pkunin@drm.com
DOWNS RACHLIN MARTIN, PLLC
199 Main Street
P.O. Box 190
Burlington, VT 05402




                                                      6
                                                           EXPEDITED MOTION
                                                                       DEPOSITION
                                                                            TO EXTEND
                                                                                  DEADLINE
                                                                                      THE NON-EXPERT
                                                                                           BY 30 DAYS
